DETAILED ACTION
Applicant’s arguments, see Pre-appeal Brief, filed 05/31/2022, with respect to claims 1-5, 7-8, and 14-18 have been fully considered and are persuasive.  The 103 rejection of 1-5, 7-8, and 14-18 and the final office action dated 12/24/2021 have been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 8, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 12 of U.S. Patent No.10,808,388 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention include a means for flexibly penetrating a drain, a rigid means for manually controlling the means for flexibly penetrating the drain;  a water resistant means for covering at least the means for flexibly penetrating the drain; and a means for storing the means for flexibly penetrating a drain all of which are recited by the claims of the U.S. patent.
Claims 1, 2, 4, 7, 8, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11 and 17 of U.S. Patent No. 10,202,744. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention include a pipe clearing system comprising a plunger, a protective sleeve, and a means for storing all of which are recited by the claims of the U.S. patent.
Claim Rejections - 35 USC § 112
Claim limitations “a means for flexibly penetrating a drain, a rigid means for manually controlling the means for flexibly penetrating a drain, a water resistant means for covering at least the means for flexibly penetrating the drain” in claim 1 and “a means for penetrating a drain; a means for manually controlling the means for penetrating the drain; and a ribbed means for connecting the means for flexibly penetrating the drain to the rigid means for manually controlling the means for penetrating the drain” in claim 14 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The examiner interprets claims 1 and 14 as the written description discloses the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of the above mentioned means.
	Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (7,124,450) .
Davidson discloses a sheath for a toilet plunger comprising a middle body portion; a sealed (concave) bottom portion 12 encompassing a flexible portion 26 of the toilet plunger 24; and an open top portion 11, wherein the circumference of the open top portion 14 is greater than the sealed bottom portion 12 and envelopes at least a portion of a toilet plunger handle 28.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alldredge (2004/0163166) in view of Davidson (7,124,450).
Owens discloses a toilet clearing tool comprising:  a rigid hand portion (or plunger handle) 44, a flexible distal portion 26. Alldredge does not disclose a water resistant means for covering at least the means for flexibly penetrating the drain. Attention is directed to Davidson which teacher a toilet clearing tool comprising a water resistant means 10 for covering the flexible head 26 of a clearing tool 24. Therefore, it would have been obvious to one of skill in the art to employ a water resistant means for covering at least the means for flexibly penetrating the drain with Alldredge toilet clearing tool for a sanitizing purpose.
Regarding claim 20, the water resistant means 10 is a water soluble polymer (Davidson’s col. 2, lines 22+).
Regarding claims 9-11 and 13, the method of clearing an obstructed drain would be carried out by the normal operation of modified Alldredge toilet plunger tool in view of Davidson.
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed with Pre-Appeal Brief on 05/31/2022 have been fully considered but they are not persuasive. 
	Regarding claims 21-22, applicant argues that the sealed bottom portion of cover 10 in Davidson reference has the same diameter as the top portion. Fig. 1 of Davidson clearly shows the cover 10 has an open top end 11 being wider than a concave bottom 12.
	Regarding claims 9-11, 13 and 19-20, applicant argues that there is no reasonable motivation to add a cover of Davidson over the plunger 40 of Alldredge because it would render Davidson unfit for its intended purpose. Examiner disagrees with applicant. Both Davidson and Alldredge are in the same art of toilet plungers. Making use of a cover over a plunger to prevent contamination would be obvious to one skill in the art for sanitary purpose. 
	Regarding claims 9 and 19, applicant argues that forcing piston 46 through the drain and around relative tight bends of the drain and then manipulating it would shred the Davidson cover 10. Examiner disagrees with applicant. For the plunger 24 to work effectively, the user has to press the plunger hard enough create a seal between the cup 26 and the outlet 22 to achieve the full suction and compression necessary. However, the film remains non-permeable and allows the seal to be created between the cup 26 and the outlet 22 (col. 3, lines 28+). That means the film is strong enough to withstand the plunging force at a certain time period during the plunging operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN D LE/Primary Examiner, Art Unit 3754